Mr. Justice Heydeneflt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
The objection that the wife is improperly joined comes too late; it should have been taken advantage of by demurrer.
The defence set up as a reason for a continuance, or for a new trial, is not maintainable in this form. The defendant obtained for his note a deed to the land; if he can avoid the payment, he must give up the land, or he should have offered to surrender the deed to be canceled, so that both parties could have been remitted to their original rights.
Judgment affirmed.